PER CURIAM.
We find that the trial court properly conducted a Faretta1 hearing and that the defendant was properly advised of the overwhelming disadvantages of self-representation, the seriousness of the charges against him, and the potential sentence that he might face if found guilty. Taylor v. State, 610 So.2d 576, 578 (Fla. 1st DCA 1992). At trial, prior to each of the critical stages of the proceedings, the trial court properly complied with Rule 3.111(d), Florida Rules of Criminal Procedure, and renewed the offer of assistance of counsel to the defendant. However, as the State properly concedes, the trial court failed to renew the offer of assistance of counsel prior to sentencing. Therefore, we affirm the conviction and reverse and remand for resentencing.
Affirmed, in part, reversed, in part, and remanded for resentencing.

. Faretta v. California, 422 U.S. 806, 835, 95 S.Ct. 2525, 2541, 45 L.Ed.2d 562 (1975).